DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any labels for any of the boxes and components in the drawings. I.E. they are only numbered and not labelled with names. as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2011/0163709) in view of Yeh et al. (US 2010/0320953).

Regarding claim 1,
Dai discloses (Fig. 2):
A diagnostic system (Fig. 2, 108) of a vehicle (Fig. 1,100) comprising: a current command module (Fig. 2, 210, ¶0022) configured to, based on a motor torque request (Te*), a motor speed (Wr), a direct current (DC) bus voltage (Vdc, ¶0023), generate a d-axis current command (Id** slew, ¶0024) for an electric motor (102) and a q-axis current command for the electric motor (Iq** slew, ¶0024); a voltage command module (250) configured to, based on the d-axis current command (Id**slew) and the q-axis current command (Iq**slew), generate a d-axis voltage command (Vd*) and a q-axis voltage command (Vq*, ¶0031); a switching control module (260) configured to control switching of an inverter module (106) based on the d-axis voltage command (Vd*) and the q-axis voltage command (Vq*, ¶0031), 

They do not disclose:
and a fault module configured to selectively indicate that the stator windings of the electric motor are degraded when the d-axis voltage command is less than a predetermined nominal d-axis voltage of the electric motor.

However, Yeh teaches (Fig. 1):
and a fault module (Fig. 1, 128) configured to selectively indicate that the stator windings of the electric motor (106) are degraded (¶0030) when the d-axis voltage command (Vde*) is less than a predetermined nominal d-axis voltage of the electric motor (compares against threshold value to determine fault, ¶0041-¶0042).

Regarding claim 1, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 2,
Dai discloses the above limitations from claim 1.
They do not disclose:


However, Yeh teaches (Fig. 1):
wherein the fault module (fig. 1, 128) is configured to indicate that the stator windings of the electric motor (106) are degraded when the d-axis voltage command (Vde*) is both: less than the predetermined nominal d-axis voltage multiplied by a first predetermined scalar value (D-axis current is filtered and changed to a scalar value via eqn ¶0040, Vde* is multiplied by matrix to produce negative sequence current which is a scalar value); and greater than the predetermined nominal d-axis voltage multiplied by a second predetermined scalar value (D-axis current is filtered and changed to a scalar value via eqn ¶0040, Vde* is multiplied by matrix to produce negative sequence current which is a scalar value, ¶0041, D-axis value is both larger than a threshold to not trigger false detection from transients but smaller than a larger value which indicates that a fault has taken place, ¶0042).

Regarding claim 2, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 5,

They do not disclose:
further comprising a limiting module configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings.

However, Yeh teaches (Fig. 1):
further comprising a limiting module (Fig. 1, also 110)  configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings (¶0044).

Regarding claim 5, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 6,
Dai discloses the above limitations from claim 5.
They do not disclose:
wherein the motor torque request is not limited to the predetermined maximum torque when the fault is not present in the stator windings.

However, Yeh teaches (Fig. 1):


Regarding claim 6, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 12,
Dai discloses (Fig. 2):
A diagnostic system (Fig. 2, 108) comprising: a current command module (Fig. 2, 210, ¶0022) configured to, based on a motor torque request (Te*), a motor speed (Wr), a direct current (DC) bus voltage (Vdc, ¶0023), generate a d-axis current command (Id** slew, ¶0024) for an electric motor (102) and a q-axis current command for the electric motor (Iq** slew, ¶0024); a voltage command module (250) configured to, based on the d-axis current command (Id**slew) and the q-axis current command (Iq**slew), generate a d-axis voltage command (Vd*) and a q-axis voltage command (Vq*, ¶0031); a switching control module (260) configured to control switching of an inverter module (106) based on the d-axis voltage command (Vd*) and the q-axis voltage command (Vq*, ¶0031), wherein the inverter module (106) is configured to apply power to stator windings of the electric motor (102) from the DC bus (not shown, ¶0031);

They do not disclose:


However, Yeh teaches (Fig. 1):
a state of health (SOH) module (Fig. 1, 128) configured to, based on the d-axis voltage command  (Vde*), determine a SOH value corresponding to a SOH of the stator windings (compares against threshold value to determine fault, ¶0041-¶0042, state of health is interpreted to be "within normal operating conditions" of the D-axis voltage command value); and a fault module (also 128) configured to selectively indicate that the stator windings of the electric motor are degraded based on the SOH value (¶0042).

Regarding claim 12, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Claims 3-4, 7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2011/0163709) and Yeh et al. (US 2010/0320953) as applied to claims 1 and 12, and in further view of Schulz et al. (US 2010/0295491).

Regarding claim 3,

They do not disclose:
wherein the second predetermined scalar value is less than the first predetermined scalar value.

However, Schulz teaches (fig. 4):
wherein the second predetermined scalar value is less than the first predetermined scalar value (Fig. 4, measured value should be within ±5% nominal value, I.E. multiplied by acceptable error amount, ¶0038).

Regarding claim 3, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 4,
Dai and Yeh disclose the above limitations from claim 2.
They do not disclose:


However, Schulz teaches (fig. 4):
wherein the fault module is further configured to indicate that a fault is present in the stator windings of the electric motor when the d-axis voltage command is less than the predetermined nominal d- axis voltage multiplied by the second predetermined scalar value (Fig. 4, measured value should be within ±5% nominal value, I.E. multiplied by acceptable error amount, ¶0038).

Regarding claim 4, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 7,
Dai and Yeh disclose the above limitations from claim 2.

wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the d-axis voltage command is greater than the predetermined nominal d- axis voltage multiplied by the first predetermined scalar value.

However, Schulz teaches (fig. 4):
wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the d-axis voltage command is greater than the predetermined nominal d- axis voltage multiplied by the first predetermined scalar value (Fig. 4, measured value should be within ±5% nominal value, I.E. multiplied by acceptable error amount, ¶0038).

Regarding claim 7, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.



Dai and Yeh disclose the above limitations from claim 1.
They do not disclose:
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when at least one of: a speed of the electric motor is outside of a predetermined speed range; and a torque of the electric motor is outside of a predetermined torque range.

However, Schulz teaches (fig. 4):
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when at least one of: a speed of the electric motor is outside of a predetermined speed range (d-axis command is already used to control speed, injects signal every electrical angle continuously to monitor motor windings, ¶0044, ¶0047).

Regarding claim 9, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Dai and Yeh disclose the above limitations from claim 9.
They do not disclose:
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range.

However, Schulz teaches (fig. 4):
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range (d-axis voltage and currents are generated based on speed and torque, ¶0044-¶0045).

Regarding claim 10, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 11,

They do not disclose:
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when the d-axis voltage command is not within a predetermined percentage of a d-axis voltage of the electric motor.

However, Schulz teaches (fig. 4):
wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when the d-axis voltage command is not within a predetermined percentage of a d-axis voltage of the electric motor (outside normal bounds, ¶0044, Fig. 2, loop ends when a fault is detected).

Regarding claim 11, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 13,

They do not disclose:
wherein the fault module is configured to indicate that the stator windings are degraded when the SOH value is less than a first predetermined value and greater than a second predetermined value that is less than the first predetermined value.

However, Schulz teaches (fig. 4):
wherein the fault module is configured to indicate that the stator windings are degraded when the SOH value is less than a first predetermined value and greater than a second predetermined value that is less than the first predetermined value (Fig. 4, measured value should be within ±5% nominal value, I.E. multiplied by acceptable error amount, ¶0038).

Regarding claim 13, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.


Dai and Yeh disclose the above limitations from claim 13.
They do not disclose:
wherein the fault module is further configured to indicate that a fault is present in the stator windings when the SOH value is less than the second predetermined value.

However, Schulz teaches (fig. 4):
wherein the fault module is further configured to indicate that a fault is present in the stator windings when the SOH value is less than the second predetermined value (¶0043).

Regarding claim 14, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 15,
Dai discloses the above limitations from claim 14.

further comprising a limiting module configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings.

However, Yeh teaches (fig. 1):
further comprising a limiting module (Fig. 1, also 110)  configured to limit the motor torque request to a predetermined maximum torque when the fault is present in the stator windings (¶0044).

Regarding claim 15, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 16,
Dai discloses the above limitations from claim 15.
They do not disclose:


However, Yeh teaches (fig. 1):
wherein the motor torque request is not limited to the predetermined maximum torque when the fault is not present in the stator windings (¶0044, only limits when a fault is detected).

Regarding claim 16, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 17,
Dai and Yeh disclose the above limitations from claim 13.
They do not disclose:
wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the SOH is greater than the first predetermined value.

wherein the fault module is further configured to indicate that the stator windings are not degraded and do not have a fault when the SOH is greater than the first predetermined value (Fig. 4, when in nominal response area, ¶0047).

Regarding claim 17, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 18,
Dai and Yeh disclose the above limitations from claim 12.
They do not disclose:
wherein the SOH module is configured to determine the SOH value further based on a predetermined nominal d-axis voltage of the electric motor.

However, Schulz teaches (fig. 4):


Regarding claim 18, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 19,
Dai and Yeh disclose the above limitations from claim 18.
They do not disclose:
wherein the SOH module is configured to determine the SOH value based on (a) divided by (b), where (a) is an average of N of the d-axis voltage commands while a speed of the electric motor is within a predetermined speed range and a torque of the electric motor is within a predetermined torque range, wherein N is an integer greater than one; and (b) is the predetermined nominal d-axis voltage.

However, Schulz teaches (fig. 4):


Regarding claim 19, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Regarding claim 20,
Dai and Yeh disclose the above limitations from claim 19.
They do not disclose:
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range.

However, Schulz teaches (fig. 4):
wherein the predetermined nominal d-axis voltage is set based on the predetermined speed range and the predetermined torque range (d-axis voltage and currents are generated based on speed and torque, ¶0044-¶0045).

Regarding claim 20, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the winding degradation fault system from Schulz that injects a high frequency current into the stator and reads the response in order to determine if  a fault exists within a certain range of values (¶0047) utilize the monitoring method from Schulz to more accurately detect fault conditions.
This would enable a motor system that can control a 3 phase motor and diagnose the motor for faults while running which improves reliability.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2011/0163709) and Yeh et al. (US 2010/0320953) as applied to claim 1, and in further view of Hasan et al. (US 8,867,181).

Regarding claim 8,
Dai and Yeh disclose the above limitations from claim 1.

wherein the fault module is configured to disable diagnosis of the stator windings of the electric motor when a fault has occurred in one of a speed sensor, a torque sensor, and a current sensor.

However, Hasan teaches (fig. 1):
wherein the fault module (Fig. 1, 30) is configured to disable diagnosis of the stator windings of the electric motor when a fault has occurred in one of a speed sensor, a torque sensor, and a current sensor (sensor failure, can acknowledge and alert user to sensor failure, capable of modifying routine to turn off other diagnostic processes, Col. 7:38-Col. 8:2).

Regarding claim 8, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current control device from Dai that generates a current command, voltage commands in order to control the motor using PWM control (¶0031) and utilize the stator diagnostic system from Yeh that can detect faults by monitoring the D-axis voltage command to ensure that it is within a threshold value (¶0042).  
It would have been further obvious to take the fault detection system from Hasan which can detect current sensor failures and send a message to the controller to alert the user (Col. 7:38-Col. 8:2), this would enable a warning message to be sent back to the controller from Dai and turn off stator winding diagnostics because another condition has been found.  This would improve reliability and redundancy.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anwar et al. (US 2011/0187304) – motor phase winding fault detection system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846             
/KAWING CHAN/Primary Examiner, Art Unit 2846